Citation Nr: 0627611	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 until June 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  It was 
initially before the Board on appeal from a June 2002 rating 
decision of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2005 the Board 
issued a decision upholding the RO's denial of service 
connection for PTSD.  The veteran appealed that decision to 
the Court, and the Court, in turn, endorsed an April 2006 
joint motion by the parties vacated the May 2005 Board 
decision, and remanded the matter for action consistent with 
the joint motion.  

This matter is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The April 2006 joint motion noted that a September 2004 
psychiatric examination report contained a statement from the 
examining psychiatrist, Dr. V, indicating that the veteran 
had had a recent examination by a resident physician, Dr. B 
who had given the veteran a diagnosis of PTSD (which Dr. V. 
discounted).  The report of Dr. B's examination was not in 
the Record on Appeal and had not been associated with the 
claims file.  Dr. V's mention of this report made it 
constructively of record; consequently, VA was required to 
secure it for the record.  The Board was instructed to obtain 
the record on remand.

Furthermore, as the veteran may have received additional 
treatment or evaluation for PTSD or other psychiatric 
disorder, since the most recent VA treatment report of 
record, development for records of such treatment is 
necessary (as any pertinent VA treatment records are 
constructively of record).  

Finally, a post joint remand precedent Court decision, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
suggests that additional notice was required.  As the case is 
being remanded anyway, there is an opportunity to correct any 
such notice deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the rating criteria 
applicable to PTSD in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should make exhaustive effort 
to secure for the record the report of 
examination by Dr. B (the resident 
physician) that is noted in  Dr. V.'s 
September 2004 examination report.  If the 
report is unavailable/cannot be obtained, 
it must be so certified for the record, 
along with a detailed description of 
effort made to secure it.  

3. The veteran should also be asked to 
identify any additional psychiatric 
treatment or evaluation he received from 
the VA or other sources since April 2004.  
The RO should obtain copies of complete 
treatment records from all identified 
sources. 

4.  The RO should arrange for any further 
development suggested by the results of the 
development sought above (e.g., if there is 
conflicting medical opinion evidence that 
cannot be reconciled based on the record, 
an expert medical opinion to resolve the 
conflict).  The RO should then readjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



______ ___________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


